DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statements (IDSs) submitted on  03/29/2021 and 01/31/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-8 and 10-21 are rejected under 35 USC § 101 because the claimed invention is directed to abstract idea without significantly more. 
The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance.
	Analysis under Step 2A (Prong One)
 Claims 1,8 and 10 recites abstract idea concept within limitations “determining the number n of passing constraint condition or conditions, and correspondingly copying n network topology layer or layers, wherein n is a positive integer; configuring different layer attribute information for an original network topology layer and the n copied network topology layer or layers; modifying connection of at least one link of each network topology layer according to the n passing constraint condition or conditions, and establishing connection of at least one one-way link between two network topology layers with adjacent layer attribute information; calculating a k-optimal path from a starting point of a head network topology layer to an ending point of an end network topology layer by use of a k-optimal path algorithm” 
	Regarding  Claims 1,8 and 10,  the limitations falls into the “Mathematical Concepts ” type of abstract idea. For example, a human can perform mathematical calculations using a pen and paper. Therefore, the claims recite an abstract idea.
Analysis under Step 2A (Prong Two) 
	This judicial exception is not integrated into a practical application. 
Claims 1,8 and 10 recites additional elements: “modifying connection of at least one link of each network topology layer according to the n passing constraint condition or conditions, and establishing connection of at least one one-way link between two network topology layers with adjacent layer attribute information”  The additional elements do not integrate the exception into practical application. Such connection modification can be performed using pen and paper on a network topology drawings. The recited “memory” “ processor” and “ non-statutory storage medium” do not integrate the abstract idea into a practical application because they are mere instructions to implement abstract idea on a computer, or merely uses computer as tool to perform an abstract idea.
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. __, 134 S. Ct. 2347, 2357, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on "the draftsman’s art").(MPEP 2106.05(f)).


Analysis under Step 2B 
	 The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because. As discussed above with respect to integration the abstract idea into a practical application, the additional elements identified above, does not require any particular application. The “memory” “ processor” and “ non-statutory storage medium” recited at high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. The elements simply append well-understood, routine, conventional activities previously known to the industry.
According to analysis provided above, the Claims are directed to judicial exception without significantly more, and they are not patent eligible 
Moreover, additional elements recited in claims 2-8,10-21 fail to integrate the judicial exception into a practical application or amount to significantly more. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-5,8,10-14,17-20 are rejected under 35 U.S.C. 103 as being unpatentable over De Patre et al. (US 2005/0069314 hereinafter referred to as De Patre), in view of Greenbaum et al. (US 2017/0331722 hereinafter referred to as Green Baum).

Regarding claim 1,
De Patre
“A routing path calculation method performed by a routing path calculation system or device,” (De Patre [0223] teaches calculating a shortest path).
“comprising: determining the number n of passing constraint condition or conditions, and correspondingly copying n network topology layer or layers, wherein n is a positive integer;” (De Patre [0084] Fig. 6a, A network topology represented by layered graph in which multiple layers with plurality nodes and links included. Each graph of the layered graph has at least 7 nodes and plurality of links connecting the nodes). 
“configuring different layer attribute information for an original network topology layer and the n copied network topology layer or layers;” (De Patre [0018][0068], labeling each layers of the layered graph with plurality of information for the nodes and the links. The label comprises list of properties including cost). 
“modifying connection of at least one link of each network topology layer according to the n passing constraint condition or conditions, and establishing connection of at least one one-way link between two network topology layers with adjacent layer attribute information;” (De Patre [0095][0096] Fig. 6a, removing links from the layered graph. In response to removing links, introducing inverted horizonal arc with opposite orientation of previous shortest path. Since the links connecting the nodes of the layer, the link removal step affects the nodes and the links of the network topology. Each layer has assigned attribute information). 
“ calculating a k-optimal path from a starting point of a head network topology layer to an ending point of an end network topology layer by use of a k-optimal path algorithm; and” (De Pater [0094] Fig. 6b. [0073],  using a known algorithms in the art to find a shortest path between two nodes of the layers. The shortest path has initial node from one of the layers of  the layered graph and a destination node from another layer of the layered graph. The shortest path on layered graphs a path having minimum cost). 
De Patre teaches restoration process. However, De Pater does not explicitly teach “performing restoration processing on the layer attribute information of at least one node in the k-optimal path to obtain a final path.”
Greenbaum teaches:
“performing restoration processing on the layer attribute information of at least one node in the k-optimal path to obtain a final path” (Greenbaum [0043], selecting the optimum path from plurality of paths and creating an action on each relevant switches forwarding table in order to forward packets along the selected optimal path).
Both De Patre and Greenbaum teaches determining shortest path of a network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify De Patre to include  final path selecting criteria to select optimal path from plurality of paths and to configure routing table for the selected path as disclosed by Greenbaum, such inclusion provides an option to select the final path associated with least-cost value and to update the relevant switches forwarding table for the packet flow (Greenbaum [0043][0029]).

Regarding claim 8,
De Patre teaches:
A routing path calculation comprising a memory storing instructions and a processor in communication with the memory, wherein the processor is configured to execute the instructions to:” (De Patre [0186],  A CPU and memory). 
“determine the number n of passing constraint condition or conditions and correspondingly copy n network topology layer or layers, wherein n is a positive integer;”  (De Patre [0084] Fig. 6a, A network topology represented by layered graph in which multiple layers with plurality nodes and links included. Each graph of the layered graph has at least 7 nodes and plurality of links connecting the nodes). 
“configure different layer attribute information for an original network topology layer and the n copied network topology layer or layers;” (De Patre [0018][0068], labeling each layers of the layered graph with plurality of information for the nodes and the link. The label comprises list of properties including cost). 
“modify connection of at least one link of each network topology layer according to the n passing constraint condition or conditions and establish connection of at least one one-way link between two network topology layers with adjacent layer attribute information;” (De Patre [0095][0096] Fig. 6a, removing links from the layered graph. In response to removing links, introducing inverted horizonal arc with opposite orientation of previous shortest path. Since the links connecting nodes of the layer, the link removal step affects the nodes and the links of the network topology. Each layer has assigned attribute information). 
“ calculate a k-optimal path between a starting point of a head network topology layer to an ending point of an end network topology layer by use of a k-optimal path algorithm; and” (De Pater [0094] Fig. 6b. [0073],  using a known algorithms in the art to find a shortest path between two nodes of the layers. The shortest path has initial node from one of the layers of  the layered graph and a destination node from another layer of the layered graph. The shortest on layered graphs is path  a path  having minimum cost). 
De Patre teaches restoration process. However, De Pater does not explicitly teach
“perform restoration processing on the layer attribute information of at least one node in the k-optimal path to obtain a final path”  
Greenbaum teaches:
“perform restoration processing on the layer attribute information of at least one node in the k-optimal path to obtain a final path” (Greenbaum [0043], selecting the optimum path from plurality of paths and creating an action on each relevant switches forwarding table in order to forward packets along the selected optimal path).
Both De Patre and Greenbaum teaches determining shortest path of a network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify De Patre to include  final path selecting criteria to select optimal path from plurality of paths and to configure routing table for the selected path as disclosed by Greenbaum, such inclusion provides an option to select the final path associated with least-cost value and to update the relevant switches forwarding table for the packet flow (Greenbaum [0043][0029]).

Regarding claim 10,
De Patre teaches:
“ A non-transitory computer-readable storage medium, in which a computer program is stored, wherein the computer program is executed by a processor” (De Patre [0044]. A computer product loadable into memory).
 “determine the number n of passing constraint condition or conditions and correspondingly copy n network topology layer or layers, wherein n is a positive integer;” (De Patre [0084] Fig. 6a, A network topology represented by layered graph in which multiple layers with plurality nodes and links included. Each graph of the layered graph has at least 7 nodes and plurality of links connecting the nodes). 
“configure different layer attribute information for an original network topology layer and the n copied network topology layer or layers” (De Patre [0018][0068], labeling each layers of the layered graph with plurality of information for the nodes and the link. The label comprises list of properties including cost). 
“modify connection of at least one link of each network topology layer according to the n passing constraint condition or conditions and establish connection of at least one one-way link between two network topology layers with adjacent layer attribute information;”  (De Patre [0095][0096] Fig. 6a, removing links from the layered graph. In response to removing links, introducing inverted horizonal arc with opposite orientation of previous shortest path. Since the links connecting nodes of the layer, the link removal step affect the nodes and the links of the network topology. Each layer has assigned attribute information). 
“calculate a k-optimal path between a starting point of a head network topology layer to an ending point of an end network topology layer by use of a k-optimal path algorithm” (De Pater [0094] Fig. 6b. [0073],  using known algorithms in the art to find a shortest path between two nodes of the layers. The shortest path has initial node from one of the layers of  the layered graph and a destination node from another layer of the layered graph. The shortest on layered graphs is path a path  having minimum cost). 
De Patre teaches restoration process. However, De Pater does not explicitly teach
“perform restoration processing on the layer attribute information of at least one node in the k-optimal path to obtain a final path”  
Greenbaum teaches:
“perform restoration processing on the layer attribute information of at least one node in the k-optimal path to obtain a final path” (Greenbaum [0043], selecting the optimum path from plurality of paths and creating an action on each relevant switches forwarding table in order to forward packets along the selected optimal path).
Both De Patre and Greenbaum teaches determining shortest path of a network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify De Patre to include  final path selecting criteria to select optimal path from plurality of paths and to configure routing table for the selected path as disclosed by Greenbaum, such inclusion provides an option to select the final path associated with least-cost value and to update the relevant switches forwarding table for the packet flow (Greenbaum [0043][0029]).

Regarding claims 2 and 17, the combination of De Patre and Greenbaum teaches all the limitations of  claims 1 and 8.
De Patre teaches:
“ wherein when the n passing constraint condition or conditions indicate that one node is required to be passed, n is equal to 1, and one network topology layer is correspondingly copied; and” (De Patre Fig. 6a, teaches layered graph  represented network topology. The layered graph indicates plurality of paths between the nodes. For example, the path from node A to node Z require  node E to be passed. Each layer  indicate the same configuration). 
“modifying the connection of the link of each network topology layer according to the n passing constraint condition or conditions and establishing the connection of the one-way link between the two network topology layers with the adjacent layer attribute information comprises:”  (De Patre [0095][0096] Fig. 6a, removing links from the layered graph. In response to removing links, introducing inverted horizonal arc with opposite orientation of previous shortest path. Since the links connecting nodes of the layer, the link removal step affect the nodes and the links of the network topology. Each layer has assigned attribute information). 
“establishing the connection of a one-way link between the node required to be passed in the original network topology layer and the node required to be passed in the copied network topology layer, and setting cost of the one-way link to be 0” (De Patre [0074][0072], the inverted horizontal arc has orientation and cost.  Furthermore, De Patre teaches cost assigning feature for horizontal arcs of layered  graph). 

Regarding claim 3 and 18, the combination of De Patre and Greenbaum teaches all the limitations of  claims 1 and 8.
De Patre teaches:
“ wherein when the n passing constraint condition or conditions indicate that one link is required to be passed, n is equal to 1, and one network topology layer is correspondingly copied; (De Patre Fig. 6a, teaches layered graph  represented network topology. The layered graph indicates plurality of paths between the nodes. For example, the path from node A to node Z require  node E to be passed. Each layer  indicate the same configuration). 
“modifying the connection of the link of each network topology layer according to the n passing constraint condition or conditions and establishing the connection of the one-way link between the two network topology layers with the adjacent layer attribute information comprises:” (De Patre [0095][0096] Fig. 6a, removing links from the layered graph. In response to removing links, introducing inverted horizonal arc with opposite orientation of previous shortest path. Since the links connecting nodes of the layer, the link removal step affect the nodes and the links of the network topology. Each layer has assigned attribute information). 
“establishing connection of a one-way link between a first node of the link required to be passed in the original network topology layer and a second node of the link required to be passed in the copied network topology layer, and” (De Patre [0096], the inverted arc introduced between the image nodes crossed by the first shortest path and between the corresponding image nodes thereof laying in layers labeled by the wavelength used in the first shortest path). 
“ setting cost of the one-way link to be cost of a link in a direction from the first node to the second node in the same network topology layer;” (De Patre [0074][0072], the inverted horizontal arc has orientation and cost.  Furthermore, De Patre teaches cost assigning feature for horizontal arcs of layered  graph). 
“establishing connection of a one-way link between a second node of the link required to be passed in the original network topology layer and a first node of the link required to be passed in the copied network topology layer, and setting cost of the one- way link to be cost of a link in a direction from the second node to the first node in the same network topology layer; and deleting the link required to be passed in the original network topology layer and the link required to be passed in the copied network topology layer.” (De Patre [0138][0152], teaches establishing inverted horizontal arcs between pair of image nodes to replace previous shortest path. The inverted arcs are associated with corresponding cost value). 

Regarding claims 4 and 19,  the combination of De Patre and Greenbaum teaches all the limitations of  claims 1 and 8.
De Patre teaches:
“wherein when the n passing constraint condition or conditions indicate that any one link in multiple links is required to be passed, n is equal to 1, and one network topology layer is correspondingly copied;” (De Patre Fig. 6a, teaches layered graph  represented network topology. The layered graph indicates plurality of paths between the nodes. For example, the path from node A to node Z require  node E to be passed. Each layer  indicate the same configuration). 
“modifying the connection of the link of each network topology layer according to the n passing constraint condition or conditions and establishing the connection of the one-way link between the two network topology layers with the adjacent layer attribute information comprises:” (De Patre [0095][0096] Fig. 6a, removing links from the layered graph. In response to removing links, introducing inverted horizonal arc with opposite orientation of previous shortest path. Since the links connecting nodes of the layer, the link removal step affect the nodes and the links of the network topology. Each layer has assigned attribute information).
“establishing connection of a one-way link between a first node of each link required to be passed in the original network topology layer and a second node of the link required to be passed in the copied network topology layer, and setting cost of the one-way link to be cost of a link in a direction from the first node to the second node in the same network topology layer” (De Patre [0096] [0074][0072],  the inverted arc introduced between the image nodes crossed by the first shortest path and between the corresponding image nodes thereof laying in layers labeled by the wavelength used in the first shortest path. The inverted horizontal arc has orientation and cost.  Furthermore, De Patre teaches cost assigning feature for horizontal arcs of layered  graph). 
“establishing connection of a one-way link between a second node of each link required to be passed in the original network topology layer and a first node of the link required to be passed in the copied network topology layer, and setting cost of the one- way link to be cost of a link in a direction from the second node to the first node in the same network topology layer; and” (De Patre [0138][0152], teaches establishing inverted horizontal arcs between pair of image nodes to replace previous shortest path. The inverted arcs are associated with corresponding cost value). 
“deleting each link required to be passed in the original network topology layer and each link required to be passed in the copied network topology layer.” (De Patre [0095][0021], removing arcs  belonging to the first shortest path from all layers of layered graph. The shortest path is required link to passed in order to from an initial point to destination point). 

Regarding claims 5 and 20,the combination of De Patre and Greenbaum teaches all the limitations of  claims 1 and 8.
De Patre teaches:
“wherein when the n passing constraint condition or conditions indicate that one or more nodes are required to be passed and one or more links are required to be passed, n is the sum of the number of the one or more nodes required to be passed and the number of the one or more links required to be passed” (De Patre Fig. 6a, teaches layered graph  represented network topology. The layered graph indicates plurality of paths between the nodes. For example, the path from node A to node Z (path AEZ)  requires  node E to be passed. The path from node A to node Z (path ABCD) require plurality of nodes and links to be passed. Each layer  indicate the same configuration). 
“ modifying the connection of the link of each network topology layer according to the n passing constraint condition or conditions and establishing the connection of the one-way link between the two network topology layers with the adjacent layer attribute information comprises” (De Patre [0095][0096] Fig. 6a, removing links from the layered graph. In response to removing links, introducing inverted horizonal arc with opposite orientation of previous shortest path. Since the links connecting nodes of the layer, the link removal step affect the nodes and the links of the network topology. Each layer has assigned attribute information).
“establishing connection of one-way links between the adjacent network topology layers according to the one or mor nodes required to be passed respectively, wherein connection of one one-way link is correspondingly established between each group of adjacent network topology layers for each node required to be passed” (De Patre [0096] [0074][0072],  the inverted arc introduced between the image nodes crossed by the first shortest path and between the corresponding image nodes thereof laying in layers labeled by the wavelength used in the first shortest path. The inverted horizontal arc has orientation and cost.  Furthermore, De Patre teaches cost assigning feature for horizontal arcs of layered  graph). 
“establishing connection of corresponding one-way links between the adjacent network topology layers according to the one or mor links required to be passed respectively, wherein two one-way links are correspondingly established between each group of adjacent network topology layers for each link required to be passed; and “(De Patre [0096] [0074][0072],  the inverted arc introduced between the image nodes crossed by the first shortest path and between the corresponding image nodes thereof laying in layers labeled by the wavelength used in the first shortest path. The inverted horizontal arc has orientation and cost. Thus, the inverted, arc is link between the nodes.  Furthermore, De Patre teaches cost assigning feature for horizontal arcs of  the layered  graph). 
“deleting the one or mor links required to be passed in the original network topology layer and the one or more links required to be passed in each copied network topology layer.” (De Patre [0095][0021], removing arcs  belonging to the first shortest path from all layers of layered graph. The shortest path is required link to passed in order to from an initial point to destination point). 

Regarding claim 11, the combination of De Patre and Greenbaum teaches all the limitations of  claim 1.
De Patre teaches:
“ wherein correspondingly copying the n network topology layer or layers comprises: correspondingly copying the n network topology layer or layers according to the original network topology layer of a routing device.” (De Patre [0080], representing a network topology with layered graph having plurality of layers). 

 Regarding claim 12, the combination of De Patre and Greenbaum teaches all the limitations of  claim 1.
De Patre teaches:
“wherein configuring different layer attribute information for the original network topology layer and the n copied network topology layer or layers comprises: assigning different layer numbers to the original network topology layer and the n copied network topology layer or layers” (De Patre [0080], labeling each layers, nodes and  links nodes). 

Regarding claim 13, the combination of De Patre and Greenbaum teaches all the limitations of  claim 1.
De Patre teaches:
“wherein the head network topology layer refers to the network topology layer with the smallest layer number while the end network topology layer refers to the network topology layer with the largest layer number” (De Patre [0084], labeling to top layer with f.sub.1, w.sub.1, the lower layer with f.sub.2 w.sub.2). 

Regarding claim 14, the combination of De Patre and Greenbaum teaches all the limitations of  claim 1.
De Patre teaches:
“wherein configuring different layer attribute information for the original network topology layer and the n copied network topology layer or layers further comprises: marking the assigned layer number after Identifier (ID) of each node and each link in each network topology layer to represent that the node and the link belong to the network topology layer assigned with the layer number” (De Patre [0084] Fig. 6a, labeling to top layer with f.sub.1, w.sub.1, the lower layer with f.sub.2 w.sub.2. Each node has assigned identifier).

7.	Claims 6,16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over De Patre et al. (US 2005/0069314 hereinafter referred to as De Patre) in view of Greenbaum et al. (US 2017/0331722 hereinafter referred to as Green Baum), and further in view of Chang et al. (US 9,253,077 hereinafter referred to as Chang). 

Regarding claims 6 and 21, the combination of De Patre and Greenbaum teaches all the limitations of  claims 1 and 8.
De Patre  and Greenbaum do not teach:
“ after calculating the k-optimal path from the starting point of the head network topology layer to the ending point of the end network topology layer by use of the k-optimal path algorithm, further comprising: performing loop detection on the k-optimal path; in a case where the k-optimal path comprises a loop, recalculating the k-optimal path; and in a case where the k-optimal path does not comprise any loop, executing the operation of performing the restoration processing on the layer attribute information of the at least one node in the k-optimal path to obtain the final path.” 
Chang teaches:
“ after calculating the k-optimal path from the starting point of the head network topology layer to the ending point of the end network topology layer by use of the k-optimal path algorithm, further comprising: performing loop detection on the k-optimal path; in a case where the k-optimal path comprises a loop, recalculating the k-optimal path; and in a case where the k-optimal path does not comprise any loop, executing the operation of performing the restoration processing on the layer attribute information of the at least one node in the k-optimal path to obtain the final path.” (Chang col, 5 lines 48-67, col. 3 lines 50-54, checking whether a loop is detected in received sequence of top-k list. If the loop is detected, in the path, drop the loop and check the next path and selected the next path, adding the path. The K-shortest path may or may not include loops).
De Patre, Greenbaum  and Chang teaches determining shortest path of a network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify De Patre and Greenbaum to loop detecting for K-optimal paths as disclosed by Chang, such inclusion helps to determine the path with smallest number of hopes because loopless shortest path does not contain a node more than one time in valid path (Chang col. 4 lines 23-35). 

Regarding claim 16, the combination of De Patre, Chang  and Greenbaum teaches all the limitations of  claim 6.
Chang teaches:
“wherein performing the loop detection on the k-optimal path comprises: judging whether the k-optimal path passes the same nodes in different network topology layers or not; (Chang col, 5 lines 48-67, col. 3 lines 50-54, loop detecting processes for top K-list based on previously visited  node exist or not”
in a case where the k-optimal path passes the same nodes in the different network topology layers, judging whether the same nodes in the different network topology layers are adjacent in the k-optimal path or not;” (Chang col 5 lines 48-67,detecting if previously visited node from received local adjacency list).
“in a case where the same nodes in the different network topology layers are not adjacent, determining that the k-optimal path comprises the loop; and in a case where the same nodes in the different network topology layers are adjacent or the k-optimal path does not pass the same nodes in the different network topology layers, determining that the k-optimal path does not comprise any loop” (Chang col, 5 lines 48-67, col. 3 lines 50-54, checking whether a loop is detected in received sequence of top-k list. If the loop is detected, in the path, drop the loop and check the next path and selected the next path, adding the path. The K-shortest path may or may not include loops).
De Patre, Greenbaum  and Chang teaches determining shortest path of a network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify De Patre and Greenbaum to loop detecting for K-optimal paths as disclosed by Chang, such inclusion helps to determine the path with smallest number of hopes because loopless shortest path does not contain a node more than one time in valid path (Chang col. 4 lines 23-35). 

8.	Claims 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over De Patre et al. (US 2005/0069314 hereinafter referred to as De Patre) in view of Greenbaum et al. (US 2017/0331722 hereinafter referred to as Green Baum), and further in view of  Nakash (US 2010/0157794 hereinafter referred to as Nakash).

Regarding claim 7, the combination of De Patre, and Greenbaum teaches all the limitations of  claim 1.
De Patre and Greenbaum do not teach: 
“ before determining the number n of the passing constraint condition or conditions and correspondingly copying the n network topology layer or layers, further comprising: detecting whether the passing constraint condition or conditions are valid or not; and in a case where the passing constraint condition or conditions are valid, entering the operation of determining the number n of the passing constraint condition or conditions.’
Nakash teaches 
“ before determining the number n of the passing constraint condition or conditions and correspondingly copying the n network topology layer or layers, further comprising: detecting whether the passing constraint condition or conditions are valid or not; and in a case where the passing constraint condition or conditions are valid, entering the operation of determining the number n of the passing constraint condition or conditions.” (Nakash [0036][00043][0047], selecting specific node segment based on initial requirements. Plurality of requirements for the network topology. Pruning links which do not satisfy the initial requirements).
De Patre, Greenbaum  and Nakash teaches determining shortest path of a network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify De Patre and Greenbaum to implement network topology based on initial requirements as disclosed by Nakash, such inclusion produce the shortest path without violating the topology constraints (Nakash [0051]).


Regarding claim 15. the combination of De Patre, Nakash and Greenbaum teaches all the limitations of  claim 7.
Nakash teaches:
“ wherein detecting whether the passing constraint condition or conditions are valid or not comprises: detecting whether the original network topology layer comprises a node or nodes required to be passed and/or a link or links required to be passed in the passing constraint condition or conditions or not;” (Nakash [0036][00043][0047], selecting specific node segment based on initial requirements. Plurality of requirements for the network topology. Pruning links which do not satisfy the initial requirements. Thus, there node segments satisfying the requirements and not satisfying the requirements).
“ in a case where the original network topology layer comprises the node or nodes required to be passed and/or the link or links required to be passed in the passing constraint condition or conditions, determining that the passing constraint condition or conditions are valid;” (Nakash [0036][00043], selecting specific node segment based on initial requirements. Plurality of requirements for the network topology).
“in a case where the original network topology layer does not comprise the node or nodes required to be passed and/or the link or links required to be passed in the passing constraint condition or conditions, determining that the passing constraint condition or conditions are invalid.”(Nakash[0047], Pruning links which do not satisfy the initial requirements).
De Patre, Greenbaum  and Nakash teaches determining shortest path of a network. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify De Patre and Greenbaum to implement network topology based on initial requirements as disclosed by Nakash, such inclusion produce the shortest path without violating the topology constraints (Nakash [0051]).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach calculating a shortest path of a network link.
Wood et al. (US 10,298,488)
Ishida (US 2018/0062982)
Prakash et al. (US 2018/0063608)
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456